PD-1461-15
                                                          COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                       Transmitted 12/14/2015 12:00:00 AM
                                                          Accepted 12/15/2015 1:31:53 PM
                                                                           ABEL ACOSTA
                          CAUSE NO. PD-1461-15                                     CLERK

                    IN THE COURT OF CRIMINAL APPEALS
                                FOR THE
                             STATE OF TEXAS

                     JACOB WESLEY FAUDI, APPELLANT

                                   V.

                       STATE OF TEXAS, APPELLEE


                 PETITION FOR DISCRETIONARY REVIEW
                FROM THE 19TH JUDICIAL DISTRICT COURT
                       MCLENNAN COUNTY, TEXAS
                TRIAL COURT CASE NUMBER 2011-2270-C1
                HON. RALPH STROTHER, JUDGE PRESIDING

                 AND IN THE SEVENTH COURT OF APPEALS
                            AMARILLO, TEXAS
                APPELLATE CAUSE NUMBER 07-13-00351-CR




          APPELLANT’S PETITION FOR DISCRETIONARY REVIEW



                           DENTON B. LESSMAN
                           TX BAR NO. 24042474
December 15, 2015      100 N. 6TH STREET, STE. 702
                             WACO, TX, 76701
                       TELEPHONE: (254) 776-4544
                        FACSIMILE: (254) 776-4551
                     EMAIL DLESSMANATTY@AOL.COM
                       ATTORNEY FOR APPELLANT

              ORAL ARGUMENT IS DEFERRED TO THE COURT
                       IDENTITY OF PARTIES AND COUNSEL

     JACOB WESLEY FAUDI                                     APPELLANT

     STATE OF TEXAS                                         APPELLEE

     DENTON B. LESSMAN                                      APPELLATE ATTORNEY FOR
     100 N. 6TH STREET, STE. 702                            APPELLANT
     WACO, TEXAS 76701

     LYLE GRIPP                                             TRIAL ATTORNEY FOR
     100 N. 6TH STREET, STE. 703                            APPELLANT
     WACO, TEXAS 76701

     ABELINO “ABEL REYNA                                    TRIAL & APPLELLATE
     501 WASHINGTON AVE.                                    ATTORNEY FOR APPELLEE /
     WACO, TEXAS 76701                                      CRIMINAL DISTRICT
                                                            ATTORNEY FOR MCLENNAN
                                                            COUNTY, TEXAS


                                    TABLE OF CONTENTS

Contents

IDENTITY OF PARTIES AND COUNSEL ................................................... 2

TABLE OF CONTENTS ............................................................................... 2

STATEMENT REGARDING ORAL ARGUMENT ........................................ 3

STATEMENT OF THE CASE ...................................................................... 3

STATEMENT OF PROCEDURAL HISTORY .............................................. 4

REASONS FOR GRANTING REVIEW ........................................................ 4

ARGUMENT................................................................................................. 4

                                                    2
PRAYER ...................................................................................................... 5

CERTICATE OF SERVICE .......................................................................... 6

CERTIFICATE OF COMPLIANCE ............................................................... 6


                   STATEMENT REGARDING ORAL ARGUMENT

        The Petitioner, Jacob Wesley Faudi, requests to present oral argument

on this case if the Court determines it to be beneficial in its consideration.

                                  STATEMENT OF THE CASE

        Faudi was convicted in the Honorable 19th District Court of McLennan

County, Texas of the Indecency with a Child by Contact Counts I & II and

Indecency with a Child by Exposure Counts III & IV and sentenced to

incarceration in TDCJ for a period of 20 years on Count I, 10 years on Count

II, concurrently, and 10 years on Count III to be served consecutively to

Counts I & II. (C.R. Vol. I 87-89; 108-117).

        Faudi properly appealed the final conviction to the Seventh Court of

Appeals1 wherein Faudi raised one issue asserting that The District Court

erred by excluding evidence essential to his defense, namely CPS records

providing evidentiary support of his primary defensive theory that the child

was never alone with him.


1
 The case was transferred from the Tenth Court of Appeals to the Seventh Court via order of the Texas Supreme
Court.
                                                       3
     The Court of Appeals affirmed the conviction.

               STATEMENT OF PROCEDURAL HISTORY

     The Seventh Court of Appeals opinion affirming the case was issued

on October 8, 2015. No motion for rehearing was filed.

                  QUESTION PRESENTED FOR REVIEW

     The Seventh Court of Appeals incorrectly analyzed Faudi’s offer of

proof in the Trial Court thus establishing a deviant standard by which future

cases are to be governed.

                  REASONS FOR GRANTING REVIEW

     Faudi asserts that the reason for granting review is that the Tenth Court

of Appeals has:

1) determined an important question of law in a way that conflicts with this

court and other court of appeals’ decision on the same issue, Tex. R. App.

Proc. Rule 66.3(a) & (c); and,

2) so far departed from the accepted and usual course of judicial proceedings

as to call for an exercise of the Court of Criminal Appeals’ power of

supervision. Tex. R. App. Pro. Rule 66.3(f).

                                 ARGUMENT

     Faudi asserts that the Court of Appeals’ incorrect analysis is

evidenced by the following statement.
                                      4
      We next note appellant offered the entire thirteen-page DFPS
      report into evidence without explaining the specific purposes for
      which it was offered. While appellant asserts on appeal he
      needed the report in part for impeachment purposes, he did not
      voice that purpose to the trial court during discussion of its
      admissibility. The trial court thus did not abuse its discretion by
      denying admission of the report for its impeachment value.
      Opinion at page 4.

      However, a review of the record (Bill of Proof) clearly shows

that the purpose of the introduction of the evidence was to impeach

the prior testimony of the alleged child victim. The State even stated

“well I don’t think that contradicts her statement.” (R.R. vol. 6, p. 123).

The Court of Appeals erred in its relevancy analysis.

                                   PRAYER

      WHEREFORE PREMISES CONSIDERED, Faudi prays that this

Honorable Court will grant this petition.

                                     Respectfully Submitted,

                                     Law Office of Denton B. Lessman
                                     100 N. 6th Street, Ste. 702
                                     Waco, Texas 76701
                                     Tel: (254) 776-4544
                                     Fax: (254) 776-4551



                                     By:
                                            Denton B. Lessman
                                            TX Bar No. 24042474
                                            Attorney for Appellant
                                        5
                        CERTICATE OF SERVICE

     I hereby certify that a copy of this Petition for Discretionary Review was

served on the State Prosecuting Attorney and the Criminal District Attorney

of McLennan County via facsimile on December 14, 2015.




                                   Denton B. Lessman

                    CERTIFICATE OF COMPLIANCE

     I hereby certify in accordance with Rule 9.4(i)(3) that this entire

document, including those excludable under Rule 9.4(i)(1), has a total of 713

words and that this documents was produced using Microsoft Word 2013.




                                   Denton B. Lessman


                                APPENDIX




                                      6
                                      In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-13-00351-CR


                             JACOB WESLEY FAUDI, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 19th District Court
                                    McLennan County, Texas
              Trial Court No. 2011-2270-C1, Honorable Ralph T. Strother, Presiding

                                         October 8, 2015

                                MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant Jacob Wesley Faudi appeals from his convictions by jury of one count

of indecency with a child by contact1 and two counts of indecency with a child by

exposure,2 and the resulting sentences of twenty, and ten, years of imprisonment,




      1
          TEX. PENAL CODE ANN. § 21.11(a)(1) (West 2014).
      2
          TEX. PENAL CODE ANN. § 21.11(a)(2) (West 2014).
respectively.3 Through one issue, appellant contends the trial court erred by excluding

an exhibit he offered at trial. We will affirm.


                                            Background


        Appellant does not challenge the sufficiency of the evidence to support his

convictions, so we will set forth only those facts necessary to his appellate issue.


        Via indictment, appellant was charged with four counts of indecency with a child,

by contact and by exposure. During trial, the State abandoned one of the counts

alleging indecency by contact. The six-year-old victim testified. The State also offered

the testimony of an investigating police officer, the victim’s mother, and a forensic

interviewer. The interviewer’s report also was admitted into evidence.


        Appellant also testified, adamantly denying he committed any of the acts alleged.

He acknowledged he had known the victim’s father for “a long time” and had known the

victim from the time she was a toddler. He also admitted he believed someone sexually

abused the victim but denied he was the person who did so. During his case-in-chief,

appellant sought admission of a thirteen-page investigative report created by the Texas

Department of Family and Protective Services (“DFPS report”). The State objected on

several grounds, including relevancy and hearsay. Appellant argued that the report was

the “crux” of his case because it contained a statement that “[the victim] stated that she




        3
         The sentences for indecency by contact and one count of indecency by exposure are to be
served concurrently. The ten-year sentence for the additional count of indecency by exposure is to begin
when the concurrent sentences cease to operate.


                                                   2
has never been left in the care of Jacob Faudi.”4 Appellant contended the statement

shows he was never alone with the victim, so it was not possible he engaged in the

sexual conduct of which he was accused.


        After hearing argument from both counsel and the State, the court denied

admission of the document. The trial continued, after which the jury found appellant

guilty of one count of indecency with a child by contact and two counts of indecency

with a child by exposure and assessed punishment for each. This appeal followed.


                                                   Analysis


        On appeal, as he did at trial, appellant argues the DFPS report was properly

admissible as a public record under Rule of Evidence 803(8). See TEX. R. EVID. 803(8).5

He contends on appeal that the exclusion of the DFPS report denied him the

opportunity to present his case because his defensive theory was dependent on


        4
            This statement appears in the witness summary of the Department investigator’s face-to-face
interview with the victim. The report states the victim “indicated that [she] does not have any contact with
the person that hurt her when she [is] at her mom’s or dad’s house. She stated that she has never been
left in the care of [appellant]. She stated that he was just staying the weekend with her dad because her
dad is married to [appellant’s] sister.”
        5
            Rule 803(8) reads as follows:

        Public Records. --A record or statement of a public office if:

        (A)       it sets out:

                  (i)      the office's activities;
                  (ii)     a matter observed while under a legal duty to report, but not including, in
                           a criminal case, a matter observed by law enforcement personnel; or
                  (iii)    in a civil case or against the government in a criminal case, factual
                           findings from a legally authorized investigation; and

        (B)       the opponent fails to demonstrate that the source of information or other circumstances
                  indicate a lack of trustworthiness.




                                                       3
information contained within it. Without it, he argues, he was “denied his opportunity to

examine [the investigator who created the report], to use the statements contained

therein to impeach multiple witnesses, and to present the information, observations, and

factual findings therein to the jury.”


       We review the trial court's decision to admit or exclude evidence under an abuse

of discretion standard. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010)

(citing Green v. State, 934 S.W.2d 92, 104 (Tex. Crim. App. 1996)). The trial court does

not abuse its discretion unless its determination lies outside the zone of reasonable

disagreement. Martinez, 327 S.W.3d at 736. We uphold the trial court's ruling if it was

correct on any theory reasonably supported by the evidence and applicable to the case.

Willover v. State, 70 S.W.3d 841, 845 (Tex. Crim. App. 2002). After review of the

record, we conclude the trial court did not abuse its discretion by excluding the report.


       We first reiterate that appellant testified at trial and denied the allegations against

him. Several other witnesses also testified on his behalf. While the statement in the

DFPS report might be seen as supportive of his denial he committed the offenses, we

do not agree the record shows the statement was the “crux” of appellant’s case at trial.


        We next note appellant offered the entire thirteen-page DFPS report into

evidence without explaining the specific purposes for which it was offered. While

appellant asserts on appeal he needed the report in part for impeachment purposes, he

did not voice that purpose to the trial court during discussion of its admissibility. The

trial court thus did not abuse its discretion by denying admission of the report for its

impeachment value. See Ramirez v. State, No. 14-06-00538-CR, 2007 Tex. App. LEXIS


                                              4
5825, at *23-24 (Tex. App.—Houston [14th Dist.] July 26, 2007, pet. ref’d) (mem. op. not

designated for publication) (similar analysis).


        Finally, the report included portions that the trial court could have determined to

be inadmissible.6 As other courts have held in similar circumstances, the trial court was

not obligated to sift through the entire report to separate the admissible evidence from

the inadmissible. See August v. State, No. 02-04-00484-CR, 2006 Tex. App. LEXIS

3829, at *10 (Tex. App.—Fort Worth May 4, 2006, pet. ref’d) (mem. op., not designated

for publication) (citing Sauceda v. State, 129 S.W.3d 116, 124 (Tex. Crim. App. 2004)).

That is the obligation of the party offering the evidence. August, 2006 Tex. App. LEXIS

at *10. Because appellant did not limit his offer to admissible portions of the report, the

trial court did not err by excluding the entire report. Id.; see Weiss v. State, No. 02-07-

00390-CR, 2009 Tex. App. LEXIS 9453, at *26 (Tex. App.—Fort Worth Dec. 10, 2009),

reh’g denied, No. 02-07-00390-CR, 2010 Tex. App. LEXIS 410 (Tex. App.—Fort Worth

Jan. 14, 2010) (trial court did not err in excluding police report when appellant offered

the report in its entirety and report contained statements that would have been subject

to exclusion).




        6
           See Crane v. State, 786 S.W.2d 338, 354 (Tex. Crim. App. 1990) (holding that even if the tape
itself were admissible under a hearsay exception, any statements made in that recording were subject to
the hearsay rule); Trussell v. State, 585 S.W.2d 736, 739 (Tex. Crim. App. 1979) (finding that if the report
were offered for its truth, and not just for impeachment purposes, then statements contained in the report
were hearsay and inadmissible).


                                                     5
                                       Conclusion


         We resolve appellant’s issue against him and affirm the judgment of the trial

court.


                                               James T. Campbell
                                                  Justice




Do not publish.




                                           6